Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/481123, filed on 07/26/2019. Claims 16-31 are still pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18, 27, and 30-31 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2010/0018811 to Vaudo et al (henceforth referred to as Vaudo).
Regarding claims 16-18, 27, and 30-31, Vaudo discloses a mounting system for carrying out an installation operation (i.e. paragraph 0001) in an elevator shaft (i.e. Fig. 5, ref. 30) of an elevator system comprising: 
a mounting device positioned in the elevator shaft and having a carrier component (i.e. Fig. 2, ref. 12) and a mechatronic installation component (i.e. Fig. 11, ref. 82) mounted on the carrier component; 
a displacement component (i.e. not shown but given in paragraph 0037, lines 1-5) arranged above the mounting device;
a support member (i.e. Fig. 5, ref. 32) connected between the displacement component and the carrier component, wherein the displacement component displaces the mounting device in a vertical direction (i.e. Fig. 2, upward arrow shown) in the elevator shaft using the support member, wherein the carrier component is supported by an upper support roller (i.e. Fig. 2, ref. 40) on a support wall (i.e. Fig. 5, ref. 34) of the elevator shaft at least during a displacement of the mounting device in the elevator shaft, and wherein the support member exerts a diagonal pull with respect to the vertical direction (i.e. Fig. 5, ref. 32 is not straight but angled) toward the support wall; and 
a compensating element (i.e. Fig. 2, upper and lower diagonal rollers, ref. 40) adapted to, during the displacement of the mounting device in the elevator shaft, counteract tilting of the carrier component about the upper support roller toward the support wall caused by the diagonal pull. 
Wherein the compensating element counteracts an increase in the diagonal pull when a first distance between the displacement component and the mounting device reduces during the displacement of the mounting device (i.e. Fig. 1A-Fig. 1B: turning moment increases as distance between carrier and displacement device reduces).
Wherein the compensating element is arranged with the displacement component and increases a second distance between the support member in a region of the displacement component and the support wall when the first distance between the displacement component and the mounting device reduces (i.e. Fig. 1A-Fig. 1B: turning moment increases as distance between carrier and displacement device reduces).
Wherein the compensating element increases a distance between a center of gravity of the mounting device and the support wall when the first distance between the displacement component and the mounting device reduces device (i.e. Fig. 1A-Fig. 1B: turning moment increases distance between center of gravity and support wall as distance between carrier and displacement device reduces).
Wherein the compensating element has a force introduction point (i.e. Fig. 5, connection point between ref. 32 and the elevator car) at which a retaining force is introduced into the carrier component, the force introduction point being arranged at a same level as or below the upper support roller. 
 A method for carrying out an installation operation in an elevator shaft of an elevator system according to claim 1, the method comprising the step of: 
positioning the mounting device (i.e. Fig. 2, ref. 12) in the elevator shaft; 
arranging the displacement component (i.e. not shown but given in paragraph 0037, lines 1-5) above the mounting device;
connecting the support member (i.e. Fig. 5, ref. 32) between the displacement component and the carrier component;
providing the compensating element (i.e. Fig. 2, upper and lower rollers, ref. 40); 
operating the displacement component to displace the mounting device in a vertical direction (i.e. Fig. 2, upward arrow shown) in the elevator shaft using the support member, wherein the carrier component is supported by the upper support roller (i.e. Fig. 2, upper ref. 40) on the support wall of the elevator shaft during the displacement, and wherein the support means exerts a diagonal pull (i.e. Fig. 5, ref. 32 is angled) with respect to the vertical direction toward the support wall; and 
wherein the compensating element, during the displacement of the mounting device in the elevator shaft, counteracts tilting of the carrier component about the upper support roller toward the support wall caused by the diagonal pull (i.e. Abstract: “wheel counteracts turning moments”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0018811 to Vaudo et al in view of WO 2007/027172 to Swaybill et al (henceforth referred to as Swaybill).
Regarding claims 19-20, Vaudo does not specifically teach a movable placement component. However, Swaybill teaches an elevator installation (i.e. Page 1, lines 5-6) for machineroomless elevator system comprising a rail (i.e. Fig. 2, ref. 34) mounted to a hoisting beam (i.e. Fig. 2, ref. 14), a movable carriage (i.e. Fig. 2, ref. 32) horizontally slidable along the rail and support member and pulley (i.e. Fig. 2, ref. 44 and 42, respectively) connected to a hoisting machine (i.e. Fig. 2, ref. 16) to be lifted and slid into position in the hoistway (i.e. Fig. 2, ref. 12). Wherein the hoisting machine is movable in a direction perpendicular (i.e. horizontally) to the support walls of the hositway. Wherein, in a region of the hoisting machine, a deflection element (i.e. in this case the movable carriage, ref. 32) is arranged and guides the support member, the deflection element being movable in a direction perpendicular to the support wall. Wherein the suspension element Swaybill teaches this installation method allows the installation of a hoisting machine without the need to extend the hoistway vertically to accommodate lifting of the hoisting machine into place (i.e. Page 1, lines 16-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the movable hoisting machine installation as taught in Swaybill in the elevator installation of Vaudo to lift the hoisting machine in a machineroomless elevator without having to extend the vertical height of the hoistway and there would have been reasonable expectation of success. 
Allowable Subject Matter
Claims 21-26 and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication No. 2011/0272215 to Ach teaches an eccentrically mounted elevator;
JP 2004-331268 to Nishikage et al teaches an elevator with horizontal support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654